Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 29, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156126 & (21)(27)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 156126
                                                                     COA: 337736
                                                                     Jackson CC: 11-004297-FC
  DANIEL RAY MIX,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 13, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions to remand
  are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 29, 2018
         d0521
                                                                                Clerk